      2:20-cv-02670-RMG        Date Filed 07/17/20       Entry Number 1        Page 1 of 26




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION


 THE HILLSBOROUGH COUNTY
 AVIATION AUTHORITY, an                           MDL No. 2:18-mn-2873-RMG
 Independent Special
 District of the State of Florida,                This Document Relates To:

 Plaintiff,
                       v.                         Case No. 2:20-cv-2670-RMG

 THE ANSUL COMPANY,                               COMPLAINT
 CHEMGUARD, INC.,
 NATIONAL FOAM, INC., CHUBB FIRE,                 JURY TRIAL DEMANDED
 LTD., WILLIAMS FIRE & HAZARD
 CONTROL, and JOHN DOE
 DEFENDANTS 1-49,

               Defendants.
___________________________________/


       HILLSBOROUGH COUNTY AVIATION AUTHORITY (“Plaintiff” or “HCAA”) files

this Complaint against the Defendants THE ANSUL COMPANY, CHEMGUARD, INC.,

NATIONAL FOAM, INC., CHUBB FIRE, LTD., WILLIAMS FIRE & HAZARD CONTROL,

and JOHN DOE DEFENDANTS 1-49 (collectively “Defendants”), and in support thereof alleges

as follows:

                               I.    SUMMARY OF THE CASE

       1.     Plaintiff brings this action against Defendants to recover any and all past and future

compensatory and/or consequential damages for the investigation, remediation, removal, disposal,

and monitoring of the ongoing contamination of its surface, surface water, groundwater, soil, and

sediment caused and/or created by Defendants’ Aqueous Film Forming Foam (“AFFF”) products.
         2:20-cv-02670-RMG       Date Filed 07/17/20       Entry Number 1        Page 2 of 26




          2.   Plaintiff is an independent special district of the State of Florida, established by the

1945 Florida Legislature with exclusive jurisdiction, control, supervision and management over

all publicly owned airports in Hillsborough County, including Tampa International Airport

(“TPA”), Peter O. Knight Airport (“TPF”), Tampa Executive Airport (“TEA” f//k/a “VDF”), and

Plant City Airport (“PCM”) collectively (“the Airport System”). The Special Act creating HCAA

specifically addresses the importance of the county’s airports to Florida’s economic health and

tourism industry, specifically stating: “The economic validity and stability of the publicly owned

or operated airports in the county is a matter of statewide importance.” Under the act, the Plaintiff

has the full prerogatives of a public corporation.

          3.   At various times from at least the 1960s through today, Defendants manufactured,

marketed, and/or sold aqueous film-forming foam (“AFFF”), a firefighting agent used to control

and extinguish flammable liquid fires, including jet-fuel fires, aviation-related fires, and hangar

fires.

          4.   Defendants’ AFFF contained per- and polyfluoroalkyl substances (“PFAS”),

specifically, perfluorooctanoic acid (“PFOA”) and/or perfluorooctane sulfonic acid (“PFOS”),

and/or perfluorononanoic acid (“PFNA”) and/or perfluorohexanesulfonic acid (“PFHxS”), and/or

precursors of PFAS, PFOA, PFOS, PFNA, and/or PFHxS.

          5.   PFOA, PFOS, PFNA, and/or PFHxS are man-made, manufactured compounds that

are toxic and persistent in the environment, do not biodegrade, move readily through soil and

groundwater, and pose a significant risk to human health and safety.

          6.   Defendants manufactured, marketed and/or sold AFFF with the knowledge that

these toxic compounds would be released into the environment during fire protection, training, and

response activities even when the AFFF was used as directed and intended by the manufacturer.



                                                  2
      2:20-cv-02670-RMG         Date Filed 07/17/20       Entry Number 1       Page 3 of 26




       7.      At all times pertinent herein beginning decades ago and continuing to this date,

AFFF containing PFOA, PFOS, PFNA, and/or PFHxS has been used and stored at the Airport

System for fire protection, training, and response activities at the Airport System.

       8.      During these activities, AFFF was used as directed and intended by Defendants,

which allowed PFOA, PFOS, PFNA, and/or PFHxS to enter the environment. When sprayed onto

outdoor surfaces as intended, these compounds migrated to surface water and through the soil and

into the groundwater, thereby contaminating the Airport System.

       9.      There are multiple areas on the Airport System, including land, water, and

structures, that have been contaminated with PFOA, PFOS, PFNA, and/or PFHxS through the use

of AFFF.

       10.     The Airport System borders environmentally sensitive areas including but not

limited to Tampa Bay and the Tampa Bypass Canal.

       11.     The Airport System has been, and continues to be, contaminated by Defendants’

PFOA, PFOS, PFNA, and/or PFHxS.

       12.     At all times pertinent herein, Plaintiff did not know, nor should it have known, of

the ongoing contamination of the Airport System through the use of AFFF as Defendants did not

disclose the toxic nature and harmful effects of the AFFF which Defendants designed,

manufactured and sold with PFOA, PFOS, PFNA, and/or PFHxS.

       13.     With regard to the Defendants’ tortious and wrongful conduct herein alleged, the

Defendants used the U.S. mail, interstate wires, federal and state judicial systems, regulatory

filings and testimony, and other vehicles to promote, conceal, protect, and continue their tortious

and wrongful conduct over many, many years.

       14.     Through this lawsuit, Plaintiff seeks to recover compensatory and/or consequential

damages for all past and future costs to investigate, remediate, remove, dispose of, and monitor
                                                 3
      2:20-cv-02670-RMG           Date Filed 07/17/20     Entry Number 1        Page 4 of 26




PFOA, PFOS, PFNA, and/or PFHxS contamination on the Airport System, surface and

groundwater caused by the use of Defendants’ AFFF containing PFOA, PFOS, PFNA, and/or

PFHxS on the Airport System property, as well as reasonable attorney’s fees as this suit was

brought in the public interest.

       15.     Plaintiff also seeks damages and restitution for the diminution of value of the

Airport System.

                                          II.   PARTIES

       16.     Plaintiff is an independent special district, existing under the laws of the State of

Florida, with its principal address at P.O. Box 22287, Tampa, FL 33622-2287. Plaintiff owns the

land upon which the Airport System operates and has overall administrative, development and

operational responsibility for the Airport System.

       17.     Defendant The Ansul Company (“Ansul”) is a Wisconsin corporation, with its

principal place of business at One Stanton Street, Marinette, Wisconsin 54143. Ansul does and/or

has done business throughout the United States, including conducting business in Florida. This

Defendant manufactured and sold AFFF that contained PFOA.

       18.     Defendant Chemguard, Inc. (“Chemguard”) is a corporation organized and existing

under the laws of the State of Wisconsin and authorized to do business in Florida, with its principal

place of business located at One Stanton Street, Marinette, Wisconsin 54143. Chemguard does

and/or has done business throughout the United States, including conducting business in Florida.

This Defendant manufactured and sold AFFF that contained PFOA.

       19.     Defendant National Foam, Inc. (“National Foam”) is a corporation organized under

the laws of the State of Delaware, with its principal place of business located at 141 Junny Road,

Angier, North Carolina 27501. National Foam does and/or has done business throughout the



                                                 4
     2:20-cv-02670-RMG          Date Filed 07/17/20      Entry Number 1       Page 5 of 26




United States, including conducting business in Florida. This Defendant manufactured and sold

AFFF that contained PFOA.

       20.     Defendant Chubb Fire, Ltd. (“Chubb”) is a foreign private limited company, with

offices at Littleton Road, Ashford, Middlesex, United Kingdom TW15 1TZ. Upon information

and belief, Chubb is registered in the United Kingdom with a registered number of 134210. Upon

information and belief, Chubb is or has been composed of different subsidiaries and/or divisions,

including but not limited to, Chubb Fire & Security Ltd., Chubb Security, PLC, Red Hawk Fire &

Security, LLC, and/or Chubb National Foam, Inc., some of which are authorized to do business in

Florida. Chubb does and/or has done business throughout the United States, including conducting

business in Florida. This Defendant manufactured and sold AFFF that contained PFOA.

       21.     Defendant Williams Fire & Hazard Controls (“Williams”), upon information and

belief, is a Texas corporation with its principal place of business at 9605 Richard Wycoff Dr, Port

Arthur, Texas 77640. Upon information and belief, Williams is a subsidiary of Chemguard.

Williams does and/or has done business throughout the United States, including conducting

business in Florida. This Defendant manufactured and sold AFFF that contained PFOA.

       22.     Upon information and belief, Defendants John Doe 1-49 were manufacturers and/or

sellers of AFFF. Although the identities of the John Doe Defendants are currently unknown, it is

expected that their names will be ascertained during discovery, at which time Plaintiff will move

for leave of this Court to add those individuals’ actual names to the Complaint as additional

defendants.

       23.     The foregoing Defendants, including the John Doe Defendants, all were

manufacturers and/or or sellers of AFFF containing PFOA, PFOS, PFNA, and/or PFHxS who

manufactured, distributed, and/or sold AFFF containing PFOA, PFOS, PFNA, and/or PFHxS that

was used on the Airport System.
                                                5
      2:20-cv-02670-RMG          Date Filed 07/17/20      Entry Number 1        Page 6 of 26




         24.   When the term “Defendants” is used alone, it refers to all Defendants named in this

Complaint jointly and severally. Any and all references to a Defendant or Defendants in this

Complaint include any predecessors, successors, parents, subsidiaries, affiliates, and divisions of

the named Defendants. When reference is made to any act or omission of the Defendants, it shall

be deemed to mean that the officers, directors, agents, employees, or representatives of the

Defendants committed or authorized such act or omission, or failed to adequately supervise or

properly control or direct their employees while engaged in the management, direction, operation,

or control of the affairs of Defendants, and did so while acting within the scope of their

employment or agency.

                             III.   JURISDICTION AND VENUE

         25.   This Court has subject matter jurisdiction under federal diversity, pursuant to 28

U.S.C. § 1332, as the citizenship of the Plaintiff is completely diverse from the citizenship of the

Defendants, and the amount-in-controversy exceeds $75,000.

         26.   Plaintiff brings this civil action directly in In Re: Aqueous Film-Forming Foams

Products Liability Litigation, Multi-District Litigation (“MDL”) No. 2873. Plaintiff files directly

in this venue, the United States District Court for the District of South Carolina, Charleston

Division, as allowed under the provisions of Paragraphs 25-29 of this Court’s Case Management

Order No. 3, dated April 26, 2019 (Doc. # 72). Plaintiff designates the United States District Court

for the Middle District of Florida, Tampa Division, as its “Home Venue” under 28 U.S.C. § 1391

because a substantial part of the events giving rise to this Complaint occurred in that District. But

for this Court’s Order permitting direct filing in this MDL, Plaintiff would have filed in its Home

Venue.

         27.   All conditions precedent to bringing this action have occurred, have been waived,

or otherwise have been performed.
                                                 6
     2:20-cv-02670-RMG          Date Filed 07/17/20      Entry Number 1       Page 7 of 26




       28.     By reason of the conduct by Defendants, described herein, Plaintiff has retained the

law firm of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC to seek recovery of the

damages it has incurred and to institute and prosecute this action. For such employment, Plaintiff

has agreed to pay its counsel their reasonable fees and costs and seeks recovery therefore to the

extent authorized by applicable law or agreement.

                              IV.    FACTUAL ALLEGATIONS

       A.      THE CONTAMINANTS: PFOA, PFOS, PFNA, AND/OR PFHXS

       29.     PFOA, PFOS, PFNA, and/or PFHxS are chemicals within a class known as

perfluoroalkyl acids (“PFAAs”). PFAAs are part of a larger chemical family known as per- and

polyfluoroalkyl substances (“PFAS”). PFAA is composed of a chain of carbon atoms in which all

but one of the carbon atoms are bonded to fluorine atoms, and the last carbon atom is attached to

a functional group. The carbon-fluorine bond is one of the strongest chemical bonds that occur in

nature, which is why these molecules are so persistent and bioaccumulate.

       30.     PFOA, PFOS, PFNA, and/or PFHxS are highly water soluble, readily transported

through the air as well as the soil, surface water and groundwater, persistent in the environment

and resistant to biologic, environmental, or photochemical degradation. Because these compounds

are water soluble and do not readily adsorb to sediments or soil, they tend to stay in the water

column and can be transported long distances.

       31.     PFOA, PFOS, PFNA, and/or PFHxS are thermally, chemically, and biologically

stable in the environment and resistant to biodegradation, atmospheric photo-oxidation, direct

photolysis, and hydrolysis. They are difficult and costly to remove from soil and water.

       32.     PFOA, PFOS, PFNA, and/or PFHxS are readily absorbed in animal and human

tissues after oral exposure and accumulate in the serum, kidney, and liver. They have been found



                                                7
      2:20-cv-02670-RMG            Date Filed 07/17/20         Entry Number 1          Page 8 of 26




globally in water, soil, and air as well as in human food supplies, breast milk, umbilical cord blood,

and human blood serum. 1

        33.     PFOA, PFOS, PFNA, and/or PFHxS are persistent in the human body and resistant

to metabolic degradation. A short-term exposure can result in a body burden that persists for years

and can increase with additional exposures. 2

        34.     Since they were first produced, information has emerged showing negative health

effects caused by exposure to PFOA, PFOS, PFNA, and/or PFHxS.

        35.     According to the EPA, “...studies indicate that exposure of PFOA and PFOS over

certain levels may result in...developmental effects to fetuses during pregnancy or to breastfed

infants (e.g., low birth weight, accelerated puberty, skeletal variations), cancer (e.g., testicular,

kidney), liver effects (e.g., tissue damage), immune effects (e.g., antibody production and

immunity), thyroid effects and other effects (e.g., cholesterol changes).” 3

        36.     The EPA has also warned that there is suggestive evidence of the carcinogenic

potential for PFOA and PFOS in humans. 4




1
  See Agency for Toxic Substances and Disease Registry, Per- and Polyfluoroalkyl Substances and Your Health,
available at https://www.atsdr.cdc.gov/pfas/PFAS-health-effects.html.

2
 See EPA, Drinking Water Health Advisory for Perfluorooctanoic Acid (PFOA), EPA Document Number: 822-R-
16-005 (May 2016) at 55; Drinking Water Health Advisory for Perfluorooctane Sulfonate (PFOS), EPA Document
Number: 822-R-16-004 (May 2016) at 55, both available at https://www.epa.gov/ground-water-and-drinkingwater/
supporting-documents-drinking-water-health-advisories-pfoa-and-pfos.

3
 See “Fact Sheet PFOA & PFOS Drinking Water Health Advisories,” EPA Document Number: 800-F-16-003,
available   at     https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-
healthadvisories-pfoa-and-pfos.

4
 See “Health Effects Support Document for Perfluorooctane Sulfonate (PFOS)” U.S. Environmental Protection
Agency Office of Water Health and Ecological Criteria Division, EPA Document Number: 822 R-16-002, available
at          https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-health-
advisoriespfoa-and-pfos.

                                                      8
      2:20-cv-02670-RMG            Date Filed 07/17/20        Entry Number 1         Page 9 of 26




        37.     PFOA, PFOS, PFNA, and/or PFHxS are found in a number of variety of products

and uses prevalent throughout our society.

        38.     The EPA has noted that “drinking water can be an additional source [of

PFOA/PFOS in the body] in the small percentage of communities where these chemicals have

contaminated water supplies.” In communities with contaminated water supplies, “such

contamination is typically localized and associated with a specific facility, for example [...] an

airfield at which [PFOA/PFOS] were used for firefighting.” 5

        39.     PFOA, PFOS, PFNA, and/or PFHxS are primary components of AFFF as used for

its intended purposes on the Airport System property.

        B.      THE PRODUCT: AQUEOUS FILM-FORMING FOAM

        40.     AFFF is a water-based foam that was first developed in the 1960s to extinguish

flammable liquid fuel fires at airports, among other places.

        41.     The Federal Aviation Administration (FAA) has required and currently requires the

use of AFFF at TPA as part of its emergency response to control and extinguish flammable liquid

fires, including jet-fuel fires, aviation-related fires, and hangar fires. The FAA further requires

testing and training concerning the use of AFFF in emergency situations.

        42.     The Fire Marshall has required and currently requires the use of AFFF at TPA and

VDF as part of the fire prevention systems in various hangars. The Fire Marshall further requires

testing and training concerning the use of AFFF in emergency situations.

        43.     The AFFF made by Defendants contained PFOA, PFOS, PFNA, and/or PFHxS.




5
 See “Fact Sheet PFOA & PFOS Drinking Water Health Advisories,” EPA Document Number: 800-F-16-003,
available   at     https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-
healthadvisories- pfoa-and-pfos.
                                                    9
     2:20-cv-02670-RMG          Date Filed 07/17/20       Entry Number 1        Page 10 of 26




       44.     AFFF can be made without PFOA, PFOS, PFNA, and/or PFHxS. Fluorine-free

foams do not release PFOA, PFOS, PFNA, and/or PFHxS into the environment. Despite

knowledge of this fact, as well as knowledge of the toxic nature of AFFF made with PFOA, PFOS,

PFNA, and/or PFHxS, Defendants continued to manufacture, distribute and/or sell AFFF with

PFOA, PFOS, PFNA, and/or PFHxS, which led to the ongoing contamination and damages to the

Airport System property.

       45.     AFFF is used to extinguish fires, particularly fires that involve petroleum or other

flammable liquids. AFFF is typically sprayed directly onto a fire, where it then works by coating

the ignited fuel source, preventing its contact with oxygen, and suppressing combustion.

       46.     The Plaintiff utilized the product as intended and directed and maintained

appropriate safeguards as to their personnel while treating any emergency at the Airport System,

participating in any training or performing any FAA Part 139 testing at the Airport System.

       47.     When used as the Defendants intended and directed, the AFFF sold to and utilized

at the Airport System released PFOA, PFOS, PFNA, and/or PFHxS into the environment.

       48.     Once PFOA, PFOS, PFNA, and/or PFHxS are free in the environment, they do not

hydrolyze, photolyze, or biodegrade under typical environmental conditions and they are

extremely persistent in the environment. As a result of their persistence, they are widely distributed

throughout soil, air, and groundwater.

       49.     Defendants’ AFFF containing PFOA, PFOS, PFNA, and/or PFHxS has been used

for its intended purpose, with appropriate known safeguards, in the process of fire protection,

training, and response activities at the Airport System for many years. During these activities,

AFFF was used as directed and intended by the manufacturer, with all known safeguards, which

allowed PFOA, PFOS, PFNA, and/or PFHxS to enter into and onto the Airport System property

where these compounds migrated to surface water and through the subsurface into the
                                                 10
     2:20-cv-02670-RMG           Date Filed 07/17/20    Entry Number 1       Page 11 of 26




groundwater, thereby contaminating the surface, soil, sediment as well as surface and groundwater,

thus causing other extensive and ongoing damages at the Airport System.

         50.   Due to the chemicals’ persistent nature, among other things, these chemicals have,

and continue to, cause injury and damage to the Airport System property.

         C.    DEFENDANTS’ HISTORY OF MANUFACTURING AND SELLING AFFF

         51.   National Foam and Ansul began to manufacture, market, and sell AFFF in the

1970s.

         52.   Chemguard began to manufacture, market, and sell AFFF in the 1990s.

         53.   Upon information and belief, throughout the 1990s, Chubb, through its association

with National Foam, obtained patents under the name Chubb National Form, Inc. for AFFF and

similar firefighting foams, including Patent No. 5207932, dated May 4, 1993, for alcohol resistant

AFFF.

         54.   In a memo explaining its decision, the EPA stated that PFOS “appears to combine

Persistence, Bioaccumulation, and Toxicity property to an extraordinary degree.”

         55.   The Defendants knew their customers warehoused large stockpiles of AFFF and

touted the shelf-life of AFFF.

         56.   While Defendants phased out production or transitioned to new formulas of AFFF

in response to pressure from the United States Environmental Protection Agency (“EPA”), they

did not instruct users of AFFF that they should not use AFFF that contained PFOS, PFOA, PFNA

and/or PFHxS, and/or their precursors.

         57.   Defendants further did not act to remove AFFF from the stream of commerce.

         58.   Defendants did not warn public entities or others that AFFF would harm the

environment, endanger human health, or cause them to incur substantial costs to investigate and

clean up contamination of groundwater and other natural resources and to dispose of AFFF.
                                               11
     2:20-cv-02670-RMG          Date Filed 07/17/20       Entry Number 1        Page 12 of 26




          59.   Accordingly, for many years after the original sale of AFFF, Plaintiff was using the

AFFF products over the years, with appropriate safeguards, in various fire-fighting methods, which

resulted in AFFF products being discharged into impervious and pervious surfaces, floor drains

and washed into sediments, soils and waters, harming the environment and endangering human

health.

          60.   Defendants did not properly instruct users, consumers, public officials or those who

were in a position to properly guard against the dangers of PFAS how to properly dispose of AFFF

or that they needed to properly dispose of their stockpiles of AFFF.

          D.    THE DEFENDANTS’ KNOWLEDGE OF PFAS HAZARDS

          61.   On information and belief, by the 1950s, Defendants knew, or reasonably should

have known, among other things, that: (a) PFOS, PFOA, PFNA and/or PFHxS are toxic and

bioaccumulate in humans and animals; and (b) when sprayed in the open environment per the

instructions given by the manufacturer, PFOS, PFOA, PFNA and/or PFHxS migrate through the

subsurface, mix easily with groundwater, resist natural degradation, render drinking water unsafe

and/or non-potable, and can be removed from public drinking water supplies only at substantial

expense. In addition, PFOS, PFOA, PFNA and/or PFHxS are considered surface water body

pollutants/contaminants.

          62.   At all times pertinent herein, Defendants also knew or should have known that

PFOS, PFOA, PFNA and/or PFHxS present a risk to human health and could be absorbed into the

lungs and gastrointestinal tract, potentially causing severe damage to the liver, kidneys, and central

nervous system, in addition to other toxic effects, and that PFOS, PFOA, PFNA and/or PFHxS are

known carcinogens that cause genetic damage.




                                                 12
     2:20-cv-02670-RMG          Date Filed 07/17/20      Entry Number 1        Page 13 of 26




       63.      By the early 1980s, the industry suspected a correlation between PFOS exposure

and human health effects. Specifically, manufacturers observed bioaccumulation of PFOS in

workers’ bodies and birth defects in children of workers.

       64.      Notwithstanding their respective knowledge of the dangers of AFFF made with

PFOA, PFOS, PFNA, and/or PFHxS, Defendants negligently and carelessly: (1) designed,

manufactured, marketed, and/or sold AFFF containing PFOA, PFOS, PFNA, and/or PFHxS; (2)

issued instructions on how AFFF should be used and disposed of (namely, by washing the foam

into the soil), thus improperly permitting PFOA, PFOS, PFNA, and/or PFHxS to contaminate the

soil and groundwater in and around the Airport System; (3) failed to recall and/or warn users of

AFFF, negligently designed products containing or degrading into PFOA and/or PFOS, of the

dangers of soil and groundwater contamination as a result of the standard use and disposal of these

products; and, (4) further failed and refused to issue the appropriate warnings and/or recalls to the

users of AFFF containing PFOA, PFOS, PFNA, and/or PFHxS, notwithstanding the fact that

Defendants knew the identity of the purchasers of the AFFF containing PFOA, PFOS, PFNA,

and/or PFHxS.

       65.      As a direct result of Defendants’ acts alleged in this Complaint, the Airport System

property has been contaminated and will continue to be contaminated with PFOA, PFOS, PFNA,

and/or PFHxS, creating an environmental and public health hazard, unless such contamination is

remediated. Regardless, as a direct and proximate result, Plaintiff must assess, evaluate,

investigate, monitor, remove, clean up, correct, and remediate PFOA, PFOS, PFNA, and/or PFHxS

contamination on the Airport System property at significant expense, loss and damage.

       66.      Defendants had and breached their duty to evaluate and test such products

adequately and thoroughly to determine their environmental fate and transport characteristics and

potential human health and environmental impacts before they sold such products. They also had
                                                 13
     2:20-cv-02670-RMG         Date Filed 07/17/20      Entry Number 1       Page 14 of 26




and breached their duty to minimize the environmental harm caused by PFOA, PFOS, PFNA,

and/or PFHxS. Moreover, defendants failed to warn Plaintiff of the known risks for environmental

and health hazards arising from using AFFF with PFOA, PFOS, PFNA, and/or PFHxS in its

intended manner for its intended purpose.

       E.      THE IMPACT OF PFOA AND PFOS ON PLAINTIFF’S PROPERTY

       67.     Since before 1950, the TPA has been used as an airport. As a brief history, in 1928

160-acre Drew Field was opened six miles west of Downtown Tampa. In 1940 and prior to World

War II, the City of Tampa leased Drew Field to the U.S. Government for 25 years, or until the end

of the “national emergency.” During the war, the airfield was used by the Army Air Force and

renamed Drew Army Airfield. After World War II, the Army Air Forces vacated the facility and

Drew Field was returned to the City of Tampa. The Hillsborough County Aviation Authority was

established by the 1945 Florida Legislature with exclusive jurisdiction, control, supervision and

management over all publicly owned airports in Hillsborough County. In 1950, international

flights began, and Drew Field was renamed Tampa International Airport. TPA’s second terminal

opened in 1952. TPA’s current terminal complex opened in 1971.

       68.     TPF was opened in approximately 1936. Plaintiff purchased TPF in September

1999 from the City of Tampa. TPF is located in the City of Tampa on Davis Islands and borders

Tampa Bay.

       69.     In the 1950s, George Vandenberghe began developing the land where TEA is

currently located. Between 1978 and 2007, Plaintiff acquired property that now makes up TEA.

Starting in 1985, Plaintiff initiated an expansion which included the construction of Runway 05/23,

a new terminal building and new operations facilities. The airport name changed from Vandenberg

Airport (VDF) to TEA in 2009. TEA is located near the I-4/I-75 corridor and is adjacent to the

Tampa Bypass Canal.
                                                14
     2:20-cv-02670-RMG             Date Filed 07/17/20   Entry Number 1      Page 15 of 26




         70.   PCM was purchased in 1983 by the Plaintiff from the City of Plant City. PCM is

comprised of approximately 200 acres located in eastern Hillsborough County, near Interstate 4.

During the nearly eighty years of operation, there have been multiple incidents at the Airport

System whereby the need for emergency response and use of AFFF has been necessary. Further,

certain testing has been performed at the Airport System at the direction of both the FAA and the

state.

         71.   PFOA, PFOS, PFNA, and/or PFHxS are present in certain areas of TPA, TPF, TEA,

and PCM. Any detectible level of PFOA, PFOS, PFNA, and/or PFHxS in the TPA’s soil, surface

water, groundwater, well water, or elsewhere on its property requires further investigation,

monitoring and ultimately remediation. The threat of detection and/or presence of PFOA, PFOS,

PFNA, and/or PFHxS, at the Airport System property has resulted, and will continue to result, in

significant damage to Plaintiff.

         72.   The invasion of the Airport System property at TPA, TPF, TEA, and PCM. with

PFOA, PFOS, PFNA, and/or PFHxS continues – contamination flows continue on the Airport and

PFOA, PFOS, PFNA, and/or PFHxS continue to pollute or contaminate the Airport System

property, resulting in new harm to the Airport System property at TPA and Plaintiff on each

occasion.

         73.   The injuries to Plaintiff caused by Defendants’ conduct constitute an unreasonable

interference with, and damage to, the Airport System property. Plaintiff’s interests in protecting

the Airport System property constitute a reason for seeking damages sufficient to restore such

property to its pre-contamination condition.




                                                 15
     2:20-cv-02670-RMG         Date Filed 07/17/20       Entry Number 1       Page 16 of 26




                                 FIRST CAUSE OF ACTION
                            STRICT LIABILITY – DEFECTIVE DESIGN

        74.    Plaintiff realleges and incorporates by reference herein all previous factual

allegations contained in the preceding paragraphs as though set forth fully herein.

        75.    Defendants were engaged in the business of researching, designing, manufacturing,

testing, distributing, marketing, and selling products containing PFOA, PFOS, PFNA, and/or

PFHxS.

        76.    Defendants marketed and sold AFFF containing PFOA, PFOS, PFNA, and/or

PFHxS for use in controlling and extinguishing aviation, marine, fuel and other flammable liquid

fuel fires.

        77.    Defendants represented, asserted, claimed, and warranted that their AFFF products

could be used in conformity with accompanying instructions and labels in a manner that would not

cause injury or damage.

        78.    As manufacturers, designers, refiners, formulators, distributors, suppliers, sellers,

and marketers of AFFF containing PFOA, PFOS, PFNA, and/or PFHxS, Defendants owed a duty

to all persons whom Defendants’ products might foreseeably harm, including Plaintiff, not to

market any product which is unreasonably dangerous for its intended and foreseeable uses.

        79.    The AFFF containing PFOA, PFOS, PFNA, and/or PFHxS used on the Airport

System property were used in a reasonably foreseeable manner and without substantial change in

the condition in which the products were sold.

        80.    Defendants knew, or should have known, that use of AFFF in its intended manner

or in a manner reasonably foreseeable by Defendants would result in the spillage, discharge,

disposal, or release of PFOA, PFOS, PFNA, and/or PFHxS into or onto land with associated

migration to groundwater.

                                                 16
     2:20-cv-02670-RMG         Date Filed 07/17/20       Entry Number 1       Page 17 of 26




   WHEREFORE, Plaintiff prays for judgment as described in the Prayer for Relief below.

                                  SECOND CAUSE OF ACTION

                           STRICT LIABILITY – FAILURE TO WARN

       81.     Plaintiff realleges and incorporates by reference herein all previous factual

allegations contained in the preceding paragraphs as though set forth fully herein.

       82.     As manufacturers, distributors, suppliers, sellers, and marketers of products

containing PFOA, PFOS, PFNA, and/or PFHxS, Defendants had a duty to issue warnings to

Plaintiff, the public, water providers, and public officials of the risks posed by PFOA, PFOS,

PFNA, and/or PFHxS.

       83.     Defendants knew that PFOA, PFOS, PFNA, and/or PFHxS would be purchased,

transported, stored, handled, and used without notice of the hazards that PFOA, PFOS, PFNA,

and/or PFHxS pose to human health and the environment.

       84.     Defendants breached their duty to warn by unreasonably failing to provide Plaintiff,

public officials, downstream handlers, and/or the general public with warnings about the potential

and/or actual contamination of the environment by PFOA, PFOS, PFNA, and/or PFHxS, despite

Defendants’ knowledge that PFOA, PFOS, PFNA, and/or PFHxS were real and potential threats

to the environment. Therefore, Defendants failed to adequately warn of a risk that was known or

knowable in light of the generally recognized and prevailing best scientific and medical knowledge

available at the time of manufacture and distribution.

       85.     AFFF containing PFOA, PFOS, PFNA, and/or PFHxS purchased or otherwise

acquired from Defendants was used, discharged, and/or released into or onto the Airport System

property.

       86.     AFFF containing PFOA, PFOS, PFNA, and/or PFHxS was used in a reasonably

foreseeable manner and without substantial change in the condition in which the product was sold.
                                                17
     2:20-cv-02670-RMG         Date Filed 07/17/20      Entry Number 1        Page 18 of 26




       87.      AFFF containing PFOA, PFOS, PFNA, and/or PFHxS used on the Airport System

property was defective in design and unreasonably dangerous for the reasons set forth above.

       88.      Despite the known and/or foreseeable environmental and human health hazards

associated with the use and/or disposal of PFOA, PFOS, PFNA, and/or PFHxS on the Airport

System property, including contamination of the soil, surface water and groundwater with PFOA,

PFOS, PFNA, and/or PFHxS, Defendants failed to provide adequate warnings of, or take any other

precautionary measures to mitigate, those hazards.

       89.      In particular, Defendants failed to describe such hazards or provide any

precautionary statements regarding such hazards in the labeling of their PFOA, PFOS, PFNA,

and/or PFHxS.

       90.      As a direct and proximate result of Defendants’ above-described failure to give

warnings, PFOA, PFOS, PFNA, and/or PFHxS have: (a) posed and continue to pose a threat to the

Airport System property; (b) contaminated and continue to contaminate the Airport System

property; (c) required and/or will continue to require the investigation and monitoring of the soil

and groundwater for PFOA, PFOS, PFNA, and/or PFHxS contamination; and (d) will require

remediation of PFOA, PFOS, PFNA, and/or PFHxS contamination or, where remediation is

impracticable, removal and disposal of the contaminated property.

   WHEREFORE, Plaintiff prays for judgment as described in the Prayer for Relief below.

                                 THIRD CAUSE OF ACTION

   STRICT LIABILITY – DAMAGES UNDER SECTION 376.313, FLORIDA STATUTES

       91.      Plaintiff realleges and incorporates by reference herein all previous factual

allegations contained in the preceding paragraphs as though set forth fully herein.




                                                18
     2:20-cv-02670-RMG           Date Filed 07/17/20       Entry Number 1        Page 19 of 26




        92.     Defendants’ acts and omissions set forth above caused a prohibited discharge of the

pollutants or hazardous substances PFOA, PFOS, PFNA, and/or PFHxS onto the Airport System

property.

        93.     The contamination created by Defendants’ actions requires clean up and/or removal

of the PFOA, PFOS, PFNA, and/or PFHxS from the Airport System property.

        94.     Plaintiff has been damaged as a direct and proximate result of the acts and

omissions of Defendants as set forth above.

    WHEREFORE, Plaintiff prays for judgment as described in the Prayer for Relief below.

                                 FOURTH CAUSE OF ACTION

                                             TRESPASS

        95.     Plaintiff realleges and incorporates by reference herein all previous factual

allegations contained in the preceding paragraphs as though set forth fully herein.

        96.     Plaintiff is the owner and/or actual possessor and/or assignee of rights of the Airport

System property and right to access the ground water and other relevant structures located thereon.

Defendants knew, or in the exercise of reasonable care should have known, that PFOA, PFOS,

PFNA, and/or PFHxS contaminates soil, surface, and groundwater, including the property and

other rights of Plaintiff.

        97.     Defendants failed to properly warn against the use of AFFF such that they

proximately caused and continue to cause PFOA, PFOS, PFNA, and/or PFHxS to contaminate the

Airport System property, including but not limited to its soil, surface, groundwater, and other

structures located thereon.

        98.     The contamination of the Airport System property has varied over time and has not

yet ceased. PFOA, PFOS, PFNA, and/or PFHxS continue to pollute and contaminate the Airport

System property.
                                                  19
     2:20-cv-02670-RMG           Date Filed 07/17/20       Entry Number 1         Page 20 of 26




        99.     Plaintiff has not consented to, and does not consent to, this contamination.

        100.    Defendants knew or reasonably should have known that Plaintiff would not consent

to this trespass, and that they had no right or authority to carry out this trespass.

        101.    As a direct and proximate result of the trespass, the Airport System property has

been damaged and Plaintiff is entitled to abate the trespass and other damages including, but not

limited to, diminution in property value, loss of use and enjoyment, cost of bringing the Airport

System property to its original condition, investigation, remediation, treatment, and/or to such

other appropriate relief.

    WHEREFORE, Plaintiff prays for judgment as described in the Prayer for Relief below.

                                   FIFTH CAUSE OF ACTION

                                           NEGLIGENCE

        102.    Plaintiff realleges and incorporates by reference herein all previous factual

allegations contained in the preceding paragraphs as though set forth fully herein.

        103.    As manufacturers, refiners, formulators, distributors, suppliers, sellers, marketers,

shippers, and/or handlers of PFOA, PFOS, PFNA, and/or PFHxS products, Defendants owed a

duty to Plaintiff, as well as to all persons whom Defendants’ products might foreseeably harm, to

exercise due care in the instructing, labeling, and warning of the handling, control, use, and

disposal of PFOA, PFOS, PFNA, and/or PFHxS products.

        104.    Despite the fact that Defendants knew that PFOA, PFOS, PFNA, and/or PFHxS are

toxic, can contaminate soil and water resources, and present significant risks to human health,

Defendants negligently breached their duty of care when they: (a) designed, manufactured,

formulated, handled, labeled, instructed, controlled, marketed, promoted, and/or sold products

containing PFOA, PFOS, PFNA, and/or PFHxS; (b) issued instructions on how AFFF containing

PFOA, PFOS, PFNA, and/or PFHxS should be used and disposed of, thus improperly permitting
                                                  20
     2:20-cv-02670-RMG          Date Filed 07/17/20      Entry Number 1       Page 21 of 26




PFOA, PFOS, PFNA, and/or PFHxS to enter and contaminate the Airport System property; (c)

failed to recall and/or warn the users of AFFF containing PFOA, PFOS, PFNA, and/or PFHxS of

the dangers of soil and groundwater contamination as a result of standard use and disposal of this

product; and (d) failed and refused to issue the appropriate warnings and/or recalls to the users of

AFFF containing PFOA, PFOS, PFNA, and/or PFHxS regarding the proper use and disposal of

these products, notwithstanding the fact that Defendants knew the identity of the purchasers of the

AFFF.

        105.   As a direct and proximate result of Defendants’ acts and omissions as set forth

above, the Airport System property has been, and continues to be, contaminated with PFOA,

PFOS, PFNA, and/or PFHxS, causing Plaintiff significant injury and damage. Furthermore, as a

direct and proximate result of Defendants’ aforementioned acts and omissions, Plaintiff has

incurred, is incurring, and will continue to incur significant costs and damages resulting from and

associated with the contamination of the Airport System by Defendants’ AFFF made with PFOA,

PFOS, PFNA, and/or PFHxS.

        WHEREFORE, Plaintiff prays for judgment as described in the Prayer for Relief below.

                                 SIXTH CAUSE OF ACTION

                                      CIVIL CONSPIRACY

        106.   Plaintiff realleges and incorporates by reference herein all previous factual

allegations contained in the preceding paragraphs as though set forth fully herein.

        107.   At all times relevant to this lawsuit, Defendants actually knew of the hazards that

PFOA and PFOS posed to the environment, including the Airport System property.

        108.   Beginning in the 1960s and continuing through the date of the filing of this

Complaint, Defendants agreed to engage in unlawful and wrongful acts that caused damage to the

Plaintiff. Each Defendant performed at least one overt act in furtherance of this conspiracy.
                                                21
     2:20-cv-02670-RMG           Date Filed 07/17/20      Entry Number 1      Page 22 of 26




Specifically, Defendants colluded for the avowed purpose of providing information about AFFF

products containing PFOA, PFOS, PFNA, and/or PFHxS to the public and the government, with

the true, unlawful purpose of:

            a) intentionally misrepresenting to the EPA and the public that AFFF containing

                PFOA, PFOS, PFNA, and/or PFHxS was safe and did not pose a risk to human

                health and the environment;

            b) concealing the dangers of AFFF containing PFOA, PFOS, PFNA, and/or PFHxS,

                including the products’ characteristics and their propensity to contaminate soil and

                groundwater, from the government and public by, among other means, repeatedly

                misrepresenting how products containing PFOA, PFOS, PFNA, and/or PFHxS

                were being disposed of;

            c) concealing the dangers of PFOA, PFOS, PFNA, and/or PFHxS from consumers

                and the public; and

            d) using their considerable resources to fight legislation concerning PFOA, PFOS,

                PFNA, and/or PFHxS.

        109.    As a direct and proximate result of Defendants’ conspiracy, Defendants’ AFFF

products at all times relevant to this litigation have:

            a) posed and continue to pose a threat to the Airport System property;

            b) contaminated and/or will continue to contaminate the Airport System property;

            c) contaminated and/or will continue to contaminate the soil, surface and groundwater

                on and within the vicinity of the Airport System property;

            d) required or will require testing and monitoring of the Airport System property for

                PFOA, PFOS, PFNA, and/or PFHxS contamination;



                                                  22
     2:20-cv-02670-RMG          Date Filed 07/17/20      Entry Number 1        Page 23 of 26




           e) required or will require remediation of PFOA, PFOS, PFNA, and/or PFHxS

               contamination or, where remediation is impracticable or insufficient for Plaintiff,

               removal and disposal of the contamination;

           f) diminished Plaintiff’s confidence in, and the use and enjoyment of the Airport

               System property;

           g) diminished the Airport System property’s value due to actual, impending, and/or

               threatened PFOA, PFOS, PFNA, and/or PFHxS contamination; and

           h) caused and/or will cause Plaintiff to sustain substantially increased damages and

               expenses resulting from the loss of the safety, use, benefit and/or enjoyment of the

               Airport System property .

WHEREFORE, Plaintiff prays for judgment as described in the Prayer for Relief below.

                               SEVENTH CAUSE OF ACTION

                                       PUBLIC NUISANCE

       110.    Plaintiff realleges and incorporates by reference herein all previous factual

allegations contained in the preceding paragraphs as though set forth fully herein.

       111.    Defendants manufactured, distributed, marketed, and/or promoted their products

containing PFOA, PFOS, PFNA, and/or PFHxS in a manner that created, or participated in

creating, a public nuisance that unreasonably endangers or injures the property, health, safety, and

comfort of the general public and Plaintiff, causing inconvenience, damage, and annoyance.

       112.    Defendants, by their acts and omissions set forth above, have, among other things,

knowingly unleashed long-lasting and still spreading PFOA, PFOS, PFNA, and/or PFHxS

contamination and threat of contamination to the environment and the Airport System property.

       113.    Actual and threatened PFOA, PFOS, PFNA, and/or PFHxS contamination caused

by Defendants’ conduct has caused, and continues to cause, injury to Plaintiff in the form of present
                                                 23
     2:20-cv-02670-RMG           Date Filed 07/17/20      Entry Number 1        Page 24 of 26




and serious interference with the use, benefit, and/or enjoyment of its property in a way that an

ordinary, reasonable person would find is a substantial inconvenience and annoyance.

         114.   Defendants’ conduct has also injured, and continues to injure, the property, health,

safety, and/or comfort of a considerable number of persons, including a considerable number of

persons in Tampa, Florida, who utilize and/or work at the Airport System.

         115.   PFOA, PFOS, PFNA, and/or PFHxS contamination constitute current, as well as

prospective, public nuisances.

         116.   Plaintiff suffered a special or particular injury different in degree and in kind from

the injury or damages suffered by the public.

         WHEREFORE, Plaintiff prays for judgment as described in the Prayer for Relief below.

                                 EIGHTH CAUSE OF ACTION

                                      PRIVATE NUISANCE

         117.   Plaintiff realleges and incorporates by reference herein all previous factual

allegations contained in the preceding paragraphs as though set forth fully herein.

         118.   The Airport System property has been contaminated by PFOA, PFOS, PFNA,

and/or PFHxS as a direct and proximate result of the acts and omissions of Defendants as set forth

above.

         119.   PFOA, PFOS, PFNA, and/or PFHxS contamination caused by Defendants’ conduct

has damaged the Airport System property and interfered with the free use, possession, or

enjoyment of the Airport System property, and rendered its ordinary use or occupation physically

uncomfortable.

         120.   Defendants’ conduct has interfered and continues to interfere with Plaintiff’s

property rights, comfort, and/or safety.

   WHEREFORE, Plaintiff prays for judgment as described in the Prayer for Relief below.
                                                 24
 2:20-cv-02670-RMG           Date Filed 07/17/20      Entry Number 1       Page 25 of 26




                                PRAYER FOR RELIEF

Plaintiff prays for judgment against Defendants, jointly and severally, as follows:

1. Compensatory damages, including, but not limited to:

       a) costs and expenses related to the past, present, and future investigation, sampling,

           testing, and assessment of the extent of PFOA, PFOS, PFNA, and/or PFHxS

           contamination on and within the Airport System property;

       b) costs and expenses related to the past, present, and future treatment and remediation

           of PFOA, PFOS, PFNA, and/or PFHxS contamination of the Airport System

           property or, in the alternative, the costs and expenses associated with and related to

           the removal and disposal of the contamination; and

       c) costs and expenses related to the past, present, and future installation and

           maintenance of monitoring mechanisms to assess and evaluate PFOA, PFOS,

           PFNA, and/or PFHxS on and within the Airport System property, or to mitigate

           further impact.

2. Consequential damages, including costs and expenses related to replacing Plaintiff’s

   firefighting equipment which has been contaminated;

3. A determination that this suit was brought in the public interest;

4. Reasonable Attorney’s Fees under section 376.313, Florida Statute;

5. Costs and disbursements of this lawsuit;

6. Pre-judgment and post-judgment interest; and

7. Any other and further relief as the Court deems just, proper, and equitable.

8. Plaintiff reserves its right to amend the Complaint to demand punitive damages.

                             DEMAND FOR JURY TRIAL

   Plaintiff hereby demands a jury trial on all issues so triable.
                                             25
    2:20-cv-02670-RMG   Date Filed 07/17/20   Entry Number 1      Page 26 of 26




Dated: July 17, 2020

                                   Respectfully submitted,

                                   Baker, Donelson, Bearman, Caldwell &
                                   Berkowitz, PC

                                   /s/ Ralph A. DeMeo______________
                                   RALPH A. DEMEO
                                   Florida Bar No. 0471763
                                   Primary E-mail: rdemeo@bakerdonelson.com
                                   Secondary E-mail: calford@bakerdonelson.com
                                   Secondary E-mail: jwarmack@bakerdonelson.com
                                   LAUREN D. BROOKS
                                   Florida Bar No. 0104847
                                   Primary E-mail: lbrooks@bakerdonelson.com
                                   Secondary E-mail: calford@bakerdonelson.com
                                   Monroe Park Tower
                                   101 North Monroe Street, Suite 925
                                   Tallahassee, FL 32301
                                   P: (850) 425-7500
                                   F: (850) 270-6706

                                   and

                                   MICHAEL KAMPRATH
                                   Florida Bar No. 14429
                                   Alabama Bar No. 3954M76K
                                   Primary email: mkamprath@tampaairport.com
                                   Secondary email: jwood@tampaairport.com
                                   The Hillsborough County Aviation Authority
                                   P.O. Box 22287
                                   Tampa FL 33622
                                   P: (813) 870-7833
                                   F: (813) 554-1404

                                   Attorneys for Plaintiff, The Hillsborough County
                                   Aviation Authority




                                      26
